Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/625,948 received April 26, 2022. Claims 4, 6-10, 12, 14-16, 18 and 20-85 remain canceled, claim 5 is newly canceled, claims 1, 11, 13, 90 and 112-114 are amended, and claims 2-3, 17, 19, 86-89 and 91-11 are left as original or previously presented.
Allowable Subject Matter
Claims 1-3, 11, 13, 17, 19 and 86-114 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the unique mounting of an electric vehicle charging station which when not in use is substantially flush with the surface of the ground and when in use, allows insertion of an electric vehicle connector in the bore of the device which incorporates a locking plug to secure the charging connection.
Regarding Claim 1: Though the prior art discloses an access connector in the body of a charging connection installed in a roadside infrastructure providing a mechanical and electrical connection point for an electric vehicle connector, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
access connector for accessing an electrical network … provides a mechanical and electrical connection point for an electrical vehicle connector and has a top surface that is substantially flush with a surface of the ground: and
wherein the body portion of the access connector comprises a bore and a locking plug which is axially movable within the bore to allow insertion of the electric vehicle connector into the bore. 
Regarding Claim 90: Though the prior art discloses a system for connecting electric vehicles to an electrical network comprising a plurality of access connectors installed in the body of charging connections installed in a roadside infrastructure providing mechanical and electrical connection points for electric vehicle connectors, it fails to teach or suggest the aforementioned limitations of claim 90, and further including the combination of:
a plurality of access connectors operable to receive power from the electrical network,
wherein each of the plurality of access connectors are installed such that each access connector of the plurality of access connectors provides a mechanical and electrical connection point for an electrical vehicle connector and has a top surface that is substantially flush with the ground: and
wherein each access connector of the plurality of access connectors comprises a bore and a locking plug which is axially movable within the bore to allow insertion of the electric vehicle connector into the bore. 
Regarding Claim 112: Though the prior art discloses a system for connecting electric vehicles to an electrical network comprising a plurality of access connectors operable to receive power from the electrical network, it fails to teach or suggest the aforementioned limitations of claim 112, and further including the combination of:
each of the plurality of access connectors having a top surface that is substantially flush with a surface of a pavement, a bore and a locking plug which is axially movable within the bore to allow insertion of an electric vehicle connector into the bore. 
Regarding Claim 113: Though the prior art discloses an access connector for accessing an electrical network, it fails to teach or suggest the aforementioned limitations of claim 113, and further including the combination of:
wherein the access connector has a top surface that is configured to be substantially flush with a surface of the ground when installed;
wherein the access connector has a locked condition and an unlocked condition, and
wherein in the unlocked condition an intermediate connector module is operable to be connected to the access connector to access the electrical network. 
Regarding Claim 114: Though the prior art discloses an access connector for providing access to an electrical network, it fails to teach or suggest the aforementioned limitations of claim 114, and further including the combination of:
the access connector comprising:
a top surface that is configured to be substantially flush with a surface of the ground when installed: and
an aperture and a locking plug moveably positioned within said aperture, where the connector has a first closed condition in which the top of the plug is flush with the top surface of the access connector and is locked in place, and a second open condition in which the plug is unlocked and downward movement of the plug within the aperture of the access connector is permitted. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859